Case: 21-51005      Document: 00516400925           Page: 1     Date Filed: 07/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              July 20, 2022
                                   No. 21-51005
                                                                             Lyle W. Cayce
                                 Summary Calendar                                 Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Jose Francisco Hernandez,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:21-CR-69-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Jose Francisco Hernandez appeals the sentence resulting from his
   conviction for possession of 100 kilograms or more of marijuana with intent
   to distribute in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii). For the first
   time on appeal, Hernandez challenges the condition of his supervised release


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51005       Document: 00516400925               Page: 2   Date Filed: 07/20/2022




                                          No. 21-51005


   providing that if the probation officer determines he poses a risk to another
   person, the officer may require him to notify that person of the risk (i.e., the
   risk-notification condition). He argues that this condition impermissibly
   delegates judicial authority to the probation officer. The Government has
   moved without opposition for summary affirmance or, alternatively, for an
   extension of time to file its brief.
          We recently held that the risk-notification condition of a defendant’s
   supervised release does not impermissibly delegate the court’s judicial
   authority to the probation officer. United States v. Mejia-Banegas, 32 F.4th
   450, 451-52 (5th Cir. 2022).             Accordingly, Hernandez’s argument is
   foreclosed. See id. Because the Government’s position “is clearly right as a
   matter of law so that there can be no substantial question as to the outcome
   of the case,” summary affirmance is appropriate. Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                               2